260 Ga. 730 (1990)
401 S.E.2d 11
CRYMES et al.
v.
SMITH et al.
S90A1621.
Supreme Court of Georgia.
Decided November 8, 1990.
Reconsideration Denied January 7, 1991.
Schreeder, Wheeler & Flint, David H. Flint, Susan H. Sarch, for appellants.
Albert Sidney Johnson, for appellees.
PER CURIAM.
The present appeal from the denial of mandamus involves judicial review of an administrative decision of the local board of zoning appeals. OCGA § 5-6-35 (a) (1) requires an application to appeal such a review whether the review is brought by mandamus or otherwise. Since an application to appeal was not filed, the appeal must be dismissed.
Appeal dismissed. All the Justices concur.